                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LOIS S. CHAPPELL                                                              PLAINTIFF

V.                                     3:19CV00214 JM

PEPSICO and FRITO LAY                                                         DEFENDANTS

                                              ORDER


       Pending before this Court is the Plaintiff=s Motion to Proceed In Forma Pauperis and

Complaint. The Eighth Circuit has instructed that the decision of whether a complaint is

frivolous or malicious precedes the decision of whether to grant in forma pauperis status and

whether to order service of process. See Carney v. Houston 33 F.3d 893, 895 (8th Cir. 1994)

(quoting Gentile v. Missouri Dept. Of Corrections, 986 F.2d 214 (8th Cir. 1993)). AIf the

complaint is frivolous or malicious, the district court should dismiss it out of hand.@ Id. A

complaint is frivolous where it lacks an arguable basis either in law or fact. See Neitzke v.

Williams, 490 U.S. 319, 325-27 (1989).

       In this case, Plaintiff claims that she was discriminated against based upon her race when

the Defendants failed to promote her and refused to accommodate her work-related injury. The

Court is unable to decipher when, where, why, and what occurred from these allegations.

Plaintiff=s complaint is too vague and conclusory to enable the Court to determine whether her

complaint is frivolous, fails to state a claim, or states a legitimate cause of action. The Court

directs plaintiff to file an Amended Complaint within fourteen (14) days of the date of this Order

which identifies the parties and gives coherent facts regarding her claims.

       Plaintiff is further directed to be familiar and comply with all Federal Rules of Civil


                                                  1
Procedure as well as the Local Rules of this Court. The Federal Rules of Civil Procedure are

available in many libraries and bookstores and the Local Rules can be obtained from the District

Clerk for the Eastern District of Arkansas.

       The Court notes that Local Rule 5.5(c)(2) instructs pro se parties that it is their

responsibility to notify the Clerk and other parties of any change in address, to monitor the

progress of the case, and to prosecute or defend the action diligently. Pro se parties should sign

all pleadings and include their address and telephone number with the signature. If any

communication from the Court to a pro se party is not responded to within thirty (30) days, the

case may be dismissed without prejudice.

       In conclusion, Plaintiff has fourteen (14) days from the date of this Order to file an

Amended Complaint. Plaintiff must also provide the mailing address of Defendants for service.

Failure to do so may result in dismissal of the case.

       IT SO ORDERED this 30th day of July, 2019.



                                              _____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
